Case 4:20-cv-04041-VLD Document 29 Filed 05/18/21 Page 1 of 1 PageID #: 1602




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION

Paula Good Shield,                                                   CIV. 20-4041-VLD
                                Plaintiff,

vs.                                                              ORDER GRANTING
                                                                ATTORNEY FEES AND
Andrew Saul Commissioner                                       EXPENSES TO PLAINTIFF
of Social Security,
                                Defendant.


        Plaintiff moves for an award of attorney fees and costs pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412(d). The Defendant has not objected. Therefore, it is

        ORDERED that the Commissioner will pay to Plaintiff reasonable attorney fees in the

amount of $9,637.82 (representing $9,049.60 in attorney fees and $588.22 in South Dakota

sales tax) and $21.00 in EAJA expenses for postage.

        IT IS FURTHER ORDERED that if it is determined upon effectuation of the Court's

EAJA fee Order that Plaintiff does not owe a debt that is subject to offset under the Treasury

Offset Program, the fees will be made payable to Plaintiff’s attorney. If there is a debt owed

under the Treasury Offset Program, the remaining fee after offset will be paid by a check made

out to Plaintiff, c/o the Plaintiff’s Attorney, and delivered to the attorney.

        Dated this _______ day of ____________20______.

                                                        BY THE COURT:



                                                        __________________________
                                                        VERONICA L. DUFFY
                                                        United States Magistrate Judge
